[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, who is an attorney licensed to practice law in the State of Connecticut, brought this action against the defendant, a former client, to collect legal fees and costs allegedly owed by the defendant.
The plaintiff claims that the total fees and costs owed him by the defendant is $17,264.70 for services rendered in several cases including a divorce, an automobile accident and some criminal matters. CT Page 8181
The defendant in his answer admits some of the allegations of the complaint, denies other allegations and leaves the plaintiff to his proof on the remainder of the allegations.
The defendant took the stand as a witness and admitted that the plaintiff did perform legal services for him and stated that a fair fee for his work would be in the neighborhood of $10,000.00. The defendant's attorney in his brief argues that the plaintiff's fees and costs should total no more than $5,364.70.
The court did not have the benefit of an expert witness to testify as to the fair value of Mr. Beizer's fees.
The plaintiff and the defendant entered into several "agreements for professional services" signed by the parties hereto in which the defendant agreed to pay the plaintiff $125.00 to $150.00 per hour for his services.
Based on these agreements, the court finds the following work was performed by the plaintiff:
    97.6 hours on divorce                      $12,200.00 12.5 hours on criminal charges 8/20/91     $ 1,562.50 2.75 hours on 7/5/91 auto accident         $   413.00 Miscellaneous costs and telephone          $   300.00 ---------- TOTAL          $14,476.33
Judgment may enter for the plaintiff for $14,476.33 plus costs.
Harold M. Missal State Trial Referee